Per Curiam:
These two appeals were argued together. They present substantially the same question. It was conceded on the argument that the legacies due to the appellees were chargeable on the real estate under the terms of the will. The duty was imposed on the executor to sell the land at some time, and pay the legacies. Letters testamentary were issued to him in 1874. The order to sell was made in October, 1885. This certainly does not indicate such undue haste as to prove .any abuse of the discretionary power vested in the court.
Decrees affirmed and appeals dismissed, at the costs of the respective appellants.